NUMBERS
                            13-09-00388-CR
                            13-09-00389-CR
                            13-09-00390-CR

                       COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI - EDINBURG


JAMES REED III A/K/A JAMES REED,                            Appellant,

                                     v.

THE STATE OF TEXAS,                                                Appellee.


             On appeal from the 252nd District Court of
                    Jefferson County, Texas.


                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Garza
             Memorandum Opinion by Justice Yañez

    On March 29, 2007, appellant, James Reed III a/k/a James Reed, pleaded nolo
contendere to three offenses of second-degree felony robbery.1 In each case, the trial

court found the evidence sufficient to support appellant’s guilt, deferred adjudication of

guilt, and placed appellant on community supervision for eight years.2 The State filed a

motion to revoke appellant’s community supervision in each case, alleging that appellant

had committed several violations of the terms of his community supervision. At a hearing

conducted on May 4, 2009, appellant pleaded “true” to two of the allegations. On June 8,

2009, Reed was adjudicated guilty and sentenced to twenty years’ imprisonment in each

case.3 The trial court certified appellant’s right to appeal in each case, and these appeals

followed.4 We affirm in each case.

                                                  I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that his review of the

record yielded no grounds or error upon which an appeal can be predicated. Although

counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds to




        1
         See T EX . P EN AL C OD E A N N . §§ 12.33 (Vernon Supp. 2009), 29.02 (Vernon 2003). Appellate cause
num ber 13-09-388-CR is trial court cause num ber 95027; appellate cause num ber 13-09-389-CR is trial court
cause num ber 95129; and appellate cause num ber 13-09-390-CR is trial court cause num ber 95130. Each
offense had different victim s.

        2
            See T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 5(a) (Vernon Supp. 2009).

        3
          The judgm ents in 13-09-389-CR and 13-09-390-CR state that the sentences are to run
consecutively. The judgm ent in 13-09-388-CR states that the sentence is to run “concurrently.” The record
shows that the trial court ordered the sentence in 13-09-389-CR to run consecutive to the sentence in 13-09-
388-CR, and the sentence in 13-09-390-CR to run consecutive to 13-09-389-CR.

        4
          This appeal was transferred to this Court from the Ninth Court of Appeals pursuant to a docket-
equalization order issued by the Texas Suprem e Court. See T EX . G O V ’T C OD E A N N . § 73.001 (Vernon 2005).

                                                             2
be advanced on appeal.5

        In compliance with High v. State,6 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that he has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se

response.7 More than an adequate period of time has passed, and appellant has not filed

a pro se response.8

                                          II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.9 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an




        5
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        6
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

        7
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        8
            See id.

        9
            Penson v. Ohio, 488 U.S. 75, 80 (1988).

                                                        3
appeal.10 Accordingly, we affirm the judgments of the trial court in each case.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.11 We grant counsel’s motion to withdraw.

         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.12




                                                                           LINDA REYNA YAÑEZ,
                                                                           Justice
Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
19th day of August, 2010.




         10
           See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of
Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

         11
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

          12
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          4